Citation Nr: 0413309	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss disability.

In August 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


REMAND

Under 38 U.S.C.A. § 5103A, it requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision.

Here, the veteran has brought forth competent evidence of 
current bilateral hearing loss, and there is evidence which 
could indicate that bilateral hearing loss may be associated 
with the veteran's active duty.  However, the Board finds 
that the record does not contain sufficient medical evidence 
for the Board to make a decision in this case.  Therefore, 
the Board finds that an examination, to include a medical 
opinion, is warranted in this case.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should make arrangements for 
the veteran to be examined for the 
purpose of addressing the nature and 
etiology of bilateral hearing loss.  The 
veteran's VA claims folder must be sent 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to state in the examination report 
that the veteran's claims file has been 
reviewed.  The examiner should render an 
opinion addressing whether it is as 
likely as not (50 percent or greater) 
that the veteran's current bilateral 
hearing loss disability is attributable 
to his military service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include the evidence in the 
record upon which the examiner bases the 
opinion.  The examiner is requested to 
comment on the significance, if any, of a 
reference to "evidence of disease or 
injury" for the ears in a document, 
dated 26 June 1956.

2.  The RO should then readjudicate the 
claim for entitlement to service 
connection for bilateral hearing loss 
disability.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


